 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWashington Stair and Iron Works,Inc.andInterna-tional Association of Bridge,Structural and Or-namental Ironworkers,Shopmen'sLocal UnionNo. 486,AFL-CIO. Cases 5-CA-17034 and 5-CA- 1726931August 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 4 November 1986 Administrative Law JudgeJames J. O'Meara issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed cross-exceptions, asupporting brief, and a brief in response to theGeneral Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs i andhas decided to affirm the judge's rulings, findings,2and conclusions only to the extent consistent withthisDecision and Order.1.THE COLLECTIVE-BARGAINING CONTRACT3The most recent collective-bargaining agreementbetween the Respondent and the Union expired onIThe Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the partiesThe Respondent has attempted to renew its motion made in its post-hearing brief that, pursuant to Sec, 102 37 of the Board's Rules and Regu-lations, the judge be disqualifiedAlthough acknowledging the judge ex-pressed no outward bias, the Respondent contends the judge made sever-al ill-considered and premature rulings that had the effect of denying theRespondent its right to a fair trialAt the outset we note that this motion was untimely raised inasmuch asthe Respondent failed to comply with the procedural constraints of Sec102 37 of the Board's Rule's and Regulations Sec 102 37 requires thatany party wishing to request a judge to withdraw from a case must do sobefore the filing of his decision by filing with the judge promptly on thediscovery of the alleged facts, "a timely affidavit setting forth in detailthe matters alleged to constitute grounds for disqualification " The Re-spondent did not file such an affidavit and raised the issue for the firsttime in its brief to the judge Moreover, the record is devoid of evidencethat the judge prejudged the case, but is replete with evidence that theRespondent continued its attempt to relitigate the issue of whether the 15November 1984 settlement agreement constituted a contract The judgebased his rulings on the previous finding by the Board that the settlementagreement constituted a contractWe therefore find no merit in the Re-spondent's contention that the judge prejudged this case Accordingly,we find no basis on which to disqualify the judge2The General Counsel excepts, inter alia, to the judge's failure to seg-regate from the transcript of the hearing the matters introduced by theRespondent as an "offer of proof" We find no merit in this exception asthe failure to segregate the offer of proof does not constitute prejudicialerrorThe judge inadvertently stated that the attempt to rescind the agree-ment violated "Section 8(a)(1) and 8(a)" when it is clear in context thathemeant to find that the Respondent violated "Section 8(a)(1) and8(a)(5) "3The facts set forth in this portion of the decision are based on uncon-troverted testimony in the record30 September 1983. The parties negotiated for anew contract through the latter part of 1983, butfailed to reach an agreement. On 15 November1984,however, the parties signed a settlementagreement which, inter alia, incorporated by refer-ence their most recently expired agreement and setforth the changes and modifications to that agree-ment agreed on by the parties.At the end of December 1984 the Union pre-pared a written contract that incorporated in finalform the provisions of the 15 November agreementand delivered the written contract to the Respond-ent for signature. The Respondent refused to signthe written contract.The judge noted that in Case 5-RD-874 theBoard found the 15 November settlement agree-ment to be a valid and binding collective-bargain-ing agreement. The judge, however, found that theRespondent, having signed this agreement, was notalso obligated to sign the December 1984 writtencontract.Contrary to the judge, we find that the Respond-ent's refusal to execute the December 1984 writtencontract violated Section 8(a)(5) and (1). Section8(d) imposes on either party to a collective-bar-gaining agreement the duty to execute a writtencontract incorporating in one document the provi-sionsagreed to, if so requested, by the otherparty.4 In December 1984 the Union simply re-quested that the Respondent satisfy this 8(d) obliga-tion.The Respondent refused. In refusing theUnion's request, the Respondent failed to complywith the duty imposed on it by Section 8(d) andthereby violated Section 8(a)(5) and (1).5II.ALLEGED CHANGE IN ACCESS POLICYThe complaint alleges that the Respondent vio-lated Section 8(a)(5) and (1) by promulgating apolicy that forbids union agents access to its facili-ty, contrary to section 22 of its collective-bargain-ing agreement. Relying solely on the text of section22 the judge found the violation after having con-cluded that the alleged policy change was a rulecontrary to this section of the collective-bargainingagreement. For reasons set out below, we find thatthe evidence presented by the General Counsel isinsufficient to establish that the Respondent's con-duct violated Section 8(a)(5) and (1) of the Act.The record indicates that, after the expiration ofitscollective-bargaining agreement on 30 Septem-ber 1983, the Respondent ceased deducting uniondues from its employees' paychecks. After the par-4Kennebec Beverage Co,248 NLRB 1298 (1980), see generallyCloth-ingWorkers v NLRB,324 F 2d 228 (2d Cir 1963)5Diplomat Envelope Corp,263 NLRB 525, 540-541 (1982)285 NLRB No. 70 WASHINGTON STAIR & IRON WOR:{Sties entered into the 15 November 1984 settlementagreement,which reinstituted the union-securityclause, the union president, business agent, financialsecretary, and treasurer, Ray E. Owens Jr., notifiedthe Respondent's general manager, Richard Tacik,that he would be making plant visitations. On 4January 1985 Owens visited the Respondent's plantand informed Werner Umlandt, the plant manager,thathewas there to meet with the employeesduring their lunchbreak to get them to fill outunionmembership applications and union dues-checkoff authorizations. Umlandt consented.Owens testified that on 25 January 1985 he re-turned to the plant in an effort to reach those em-ployeeswho were not present during his earliervisit and to ask any of the employees if they hadany problems that they would like to discuss. Hestopped at the office and told Umlandt that he wasthere "to meet and visit with the employees," towhich Umlandt responded, "No, you cannot meetwith the employees any more, [you will] have tocall them to the union hall. [You will] not be al-lowed on the premises to meet with the employ-ees."Owens left the plant without further discus-sion and without speaking to any of the employees.Armond Garcia, one of the Respondent's em-ployees and another General Counsel witness,testi-fiedwith the aid of an interpreter that, at the em-ployee meeting held during the afternoon of 25January,Umlandt told the assembled employeesthat "there would be no further representations ofthe Union in the cafeteria while the affair of thecontractswas not settled."6 Garcia also testifiedthat in the past union representatives had not metwith the employees in the company cafeteria, butwould come in and leave bulletins on the board tonotify employees of matters pertaining to the Com-pany.Section 22 of the collective-bargaining agree-mentstates:An authorized representative of the Unionshall be permitted to visit the office of theCompany at all reasonable hours and after no-tifying a representative of the Company, desig-nated by it for such purpose,will be permittedto visit the Company's shop during working hoursto investigate any matter covered by this agree-ment, but he shallin noway interfere with theprogress of the work.[Emphasis added.]6With respect to the 25 January meeting,Umlandt testified that "Itold everybody at this meeting that as for signing up and the union busi-ness that was going on for the last couple of weeks that caused interrup-tions in production and all the rest of it, that I would not allow any moremass meetingsin the lunchroomand that these interruptionsthe way wehad them before are going to be eliminated no matter what I had to do,and that if Roy Owens operates like he does then he will not be allowedto come back to the plant "567Relying solely on the text of section 22, the judgefound the violation after having concluded that thealleged policy change was a rule contrary to thissection of the collective-bargaining agreement.In our view, section 22 of the collective-bargain-ing agreement limits union visits to investigationsof matters arising from the collective-bargainingagreement.Owens' attempt to gain signatures onmembership or checkoff forms, the acknowledgedreason for his visit to the company plant on 25 Jan-uary, does not qualifyas an"investigation."Ac-cordingly, we find that by denying Owens permis-sion to meet with the employees on 25 January1985, the Respondent did not, contrary to section22 of the collective-bargaining agreement, promul-gate a policy forbidding access to the Respondent'sfacility.Accordingly, we dismiss this allegation ofthe complaint.7AMENDED CONCLUSIONS OF LAW"1.Substitute the following for paragraph 4."4.The Respondent bypassed the Union anddealt directlywith its employees in the unit bypromising and then granting them a wage increaseand thus violated Section 8(a)(5) and (1) of theAct."2.Substitute the following for paragraphs 5 and6."5.The Respondent rescinded the settlementagreement of 15 November 1984 and thus violatedSection 8(a)(5) and (1) of the Act."6.The Respondent refused to execute the col-lective-bargaining agreement prepared pursuant tothe 15 November 1984 settlement agreement be-tween the Respondent and the Union and thus vio-lated Section 8(a)(5) and (1) of the Act."AMENDED REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall requirethat the Respondent cease and desist from its unfairlabor practices and that it take affirmative action'Member Babson would adoptthe judge'sconclusionthat the Re-spondent violated Sec 8(a)(5) and(1) of the Act bypromulgating apolicy forbidding the Union access to its facilityMember Babson findshis colleagues'reading of sec 22 of the parties' collective-bargainingagreementisunduly restrictiveand inconsistentwith the Respondent'spracticeMoreover, it appears fromaliteralreadingof the Respondent'sdenial of access that the Union would be denied all access until the issueof the contracts was settledChairman Dotson and MemberJohansen,on the otherhand, note thatthe record, as summarized above, is at best ambiguous as to the Respond-ent's practice with respect to union access to the plantMoreover, con-trary to Member Babson's characterization, the record evidence set forthabove indicates that the Union would not be deniedallaccess to theplant, but only such access that tended to interrupt production8The judge failedto include inhisConclusions of Law his findingsregardingthe Respondent's rescission of the November 1984 agreementand its direct dealing with employees 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdesigned to effectuate the purposes and policies ofthe Act.We have found that the Respondent and theUnion reached an agreement with respect to theterms and conditions of employment for the em-ployees in the unit represented by International As-sociationof Bridge, Structural and OrnamentalIronworkers, Shopmen's Local Union No. 486,AFL-CIO and that the Respondent has failed in itsstatutoryduty to bargain collectively with theUnion by refusing to execute the written contractincorporating the terms of their settlement agree-ment, by bypassing the Union and dealing directlywith the unit employees, by unilaterally implement-ing a wage increase and, thereafter, by withdraw-ing recognition of the Union as its employees' ex-clusive representative.We will order the Respondent, on request, toexecute the collective-bargaining agreement em-bodying the terms of the 15 November 1984 settle-ment agreement, to comply with all provisionsthereof retroactive to 15 November 1984,9 and rec-ognize and, on request, bargain collectively withthe Union, and to make whole all its employees forany losses they may have suffered as a result of theRespondent's failure to sign or to honor the writtencollective-bargaining agreement,with interest, inthe manner set forth inOgle Protection Service,183NLRB 682 (1970), with interest to be computed inthe manner prescribed inNew Horizons for the Re--tarded. 10ORDERThe National Labor Relations Board orders thatthe Respondent, Washington Stair and Iron Works,Inc.,GlenBurnie,Maryland, its officers, agents,successors, and assigns, shall1.Cease and desist from(a)Refusing to recognize and bargain with Inter-national Association of Bridge, Structural and Or-namentalIronworkers,Shopmen's Local UnionNo. 486, AFL-CIO, as the exclusive bargainingrepresentative of its employees, in the bargaining9The General Counsel has requested that we find that the contractremains in effect because the agreement by its terms automatically renewsunless either party gives notice of its desire to change or terminate thecontract.We are ordering the Respondent to honor the terms of the con-tractWe find it unnecessary at this stage of the proceeding to determinethe precise effect of the various terms of that agreement.10 Interest will be computed in accordance with our decision in NewHorizons for the Retarded,283 NLRB 1173 (1987) Interest on amountsaccrued prior to 1 January 1987(the effective date of the 1986 amend-ment to 26 U.S C § 6621)shall be computed in accordance withFloridaSteel Corp,231 NLRB 651 (1977).The General Counsel requests a visitatorial clause authorizing theBoard,for compliance purposes,to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure under the supervision ofthe United States court of appeals enforcing this Order Under the cir-cumstances of the case,we find it unnecessary to include such a clauseAccordingly,we deny the General Counsel's requestunit described below,with regard to wages, hours,and other terms and conditions of employment.(b) Rescinding the 15 November 1984 settlementagreement.(c) Failing and refusing to execute a written con-tract embodying the provisions agreed on by it andthe Union.(d)Bypassing the Union and dealing directlywith its unit employees.(e)Unilaterally implementing a wage increasewithout giving the Union'notice and an opportuni-ty to bargain.(f) In any like or related manner interfering with,restraining,or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2.Takethe following affirmative action neces-sary to effectuate the policiesthe Act.(a)On request of International Association ofBridge, Structural and Ornamental Ironworkers,Shopmen's Local Union No. 486,AFL-CIO, exe-cute the collective-bargaining agreementembody-ing the termsof the15November 1984 settlementagreement.(b) Retroactive to 15 November 1984, give effectto the terms and conditions of the collective-bar-gaining agreement embodying the terms of the 15November 1984 settlement agreement and makewhole its employees for any losses suffered byreason of the Respondent's failure to honor the col-lective-bargaining agreement.(c)Recognize and, on request, bargain collec-tivelywith InternationalAssociation of Bridge,StructuralandOrnamental Ironworkers, Shop-men'sLocal Union No. 486, AFL-CIO as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and,ifan understanding is reached,embody the understanding in a signed agreement:All production and maintenance employees en-gaged in the fabrication of iron,steelandmetal products,or in maintenance work in orabout the Respondent's plant,or plants locatedat521DiGiulianBoulevard,Glen Burnie,Maryland andvicinity,but, excluding all officeclerical employees, draftsmen,engineering em-ployees,watchmen,guards, supervisors, andemployees engaged in erection,installation orconstruction work.(d) Preserve and, on request,make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze the WASHINGTON STAIR & IRON WORKS569amount of backpay due under the terms of thisOrder.(e) Post at its facility in Glen Burnie, Maryland,copies of the attached notice marked "Appen-dix."" Copies of the notice, on forms provided bytheRegionalDirector for Region 5, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(f)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.i i If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentthe collective-bargaining agreementembodying theterms of the 15 November 1984 settlement agree-ment and we will make whole our employees forany losses suffered by reason of our failure tohonor the collective-bargaining agreement.WE WILL, on request of the Union, forthwithexecute the written contract embodying the provi-sions agreed on by us and the Union.WE WILL recognize and, on request, bargain col-lectivelywith International Association of Bridge,StructuralandOrnamental Ironworkers, Shop-men'sLocal Union No. 486, AFL-CIO as the ex-clusive representative of employees in the follow-ing appropriate unit with regard to their wages,hours, and other terms and conditions of employ-ment and, if an understanding is reached, embodythe understanding in a signed agreement:All production and maintenance employees en-gaged in the fabrication of iron, steel, andmetal products, or in maintenance work in orabout the Employer's plant or plants located at521DiGiulian Boulevard, Glen Burnie, Mary-land and vicinity, but excluding all office cleri-cal employees, draftsmen, engineering employ-ees,watchmen, guards, supervisors, and em-ployees engaged in erection, installation orconstruction work.WASHINGTONSTAIRAND IRON-WORKS, INC.The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargainwith International Association of Bridge, StructuralandOrnamental Ironworkers, Shopmen's LocalUnion No. 486, AFL-CIO, as the exclusive bar-gaining representative of our employees in the bar-gaining unitdescribed below with regard to wages,hours, and other terms and conditions of employ-ment.WE WILL NOT fail and refuse to execute a writ-ten contract embodying the provisions agreed toby us and the Union.WE WILL NOT bypass the Union and deal direct-lywith our unit employees.WE WILL NOT unilaterally implement a wage in-crease without giving the Union notice or an op-portunity to bargain.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL give effect retroactive to 15 November1984 to the terms and conditions of employment ofCarol A.Baumerich,Esq.,for the General Counsel.Gary L. Lieber, Esq.,ofWashington, D C., for the Re-spondent.DECISIONSTATEMENT OF THE CASEJAMES J. O'MEARA, JR., Administrative Law Judge.Upon a charge filed on 15 February 1985 by Internation-alAssociation of Bridge, Structural and OrnamentalIronworkers, Shopmen's Local Union No 486, AFL-CIO (the Union) a complaint was issued in Case 5-CA-17034 againstWashington Stair and Iron Works, Inc.(Respondent)A second complaint, Case 5-CA-17269,based on a charge filed by the Union against Respondenton 20 May 1985, was ordered consolidated and was triedas a consolidated complaint. Each complaint alleged vio-lations by Respondent of Section 8(a)(1) and (5) of theAct.The Respondent, in its answer, denied that it had vio-lated the Act, and affirmatively alleged that it had agood-faith doubt that the Union represented a majorityof the employees in the previously established bargainingunitThe cases were heard by me in the city of Washing-ton,D C. on 21 January 1986 and on 12, 13, and 26March 1986. The parties were given an opportunity to 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpresent evidence and argue their respective positions Atthe termination of the hearing, the parties waived oralagrumentand filed briefs, which have been received andduly consideredBased on the evidence of record,including the testi-mony and demeanor of the witnesses,and in consider-ation of briefs filed by the parties I make the followingFINDINGS OF FACTIJURISDICTIONThe General Counsel has alleged,the Respondent hasadmitted,and I find that the Respondent is a Marylandcorporation with place of business in Glen Burnie, Mary-landDuring the preceding 12-month period,which I find tobe a representative period,the Respondent,in the courseand conduct of its business operations,sold and shippedfrom its Glen Burnie,Maryland facility goods valued inexcess of $50,000 directly to customers located outsidethe State of Maryland.Ifind that the Respondentis now,and has been at alltimes material,an employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.I further find that it will effectuate the policies of theAct toassert jurisdiction in this case.If.THE UNIONThe Unionis,andat all timesmaterial was,a labor or-ganizationwithin themeaningof Section 2(5) of the Act.IIITHE LIMITATIONOF PROOFThe Respondent has answered the complaint of theGeneral Counsel by a denial of material allegations andthe pleading of an affirmative defense The affirmativedefense so pleaded alleges that the Respondent has a"good faith doubt that the union continued to represent amajority of the employees in the previously-establishedbargaining unit"and that the good-faith doubt privilegedthe employer from negotiating with the Union and per-mitted its withdrawal of recognition On motion of coun-sel for the General Counsel,ithas ordered that the Re-spondent's newly discovered evidence would not be per-mitted to relitigate the issue of the validity of a collec-tive-bargaining agreement of 15 November 1984 betweenthe parties. (Respondent contends no newly discoveredevidence be available to this record.)'The existence and validity of a binding collective-bar-gaining agreement, which has been adjudicated by theBoard in a previous preceeding,cannot be the subjectmatter of a here resolved legalissue.Therefore, themotion of the General Counsel is granted,the second de-'The RegionalDirector'sletter of 9January 1985,Board's Order inCase 5-RC-874 Counsel for theRespondentasked forleave to make anoffer of proof, choosing to do so by the Q and A method This wasgranted, overthe objection of counsel for the General Counsel, whoargued that this method constituteda retrial of the validity of the collec-tive-bargaining agreementof 15 November 1984 The General Counselapplied forleave to appeal to the Board,which was allowed,and herappeal was upheld Respondent'soffer of proof wasdenied and the evi-dence relatingto the validity ofthe executionof the collective-bargainingagreement was excludedfense of Resondent is dismissed, and the Respondent'soffer of proof is deniedIV THE COMPLAINTThe complaint alleges that the Respondent has refusedto execute a written contract embodying the settlementagreement of 15 November 1984 and including, by refer-ence, the written agreement under which the parties hadoperated.Thesedocuments comprise the signed settle-ment agreement together with the collective-bargainingagreement that was incorporated into the settlementagreement by reference.The twodocuments must beconstrued as one and considered as one The documentlabeled as the "Settlement Agreement"between the par-ties is dated November 15, 1984, and signed by theUnion and the executive vice president and general man-agerof the Respondent It incorporates by reference theprovisions of the collective-bargaining agreement be-tween the parties, which had immediately preceded it. Itis this agreement that the Board has ruled to be a validcollective-bargaining agreement between the parties. Thesigning,by the Respondent's officer, of that document,which has been adjudicated to be a valid and bindingcollective-bargaining agreement between the parties, iscompliance with the requirement of Section 8(d) that theagreement be reduced in writing on demand of eitherparty.Therefore,the refusal to sign a second documentdoes not constitute a violation of the Act and the Re-spondent has not violated Section 8(a)(5) of the Act in itsrefusal to sign the presented agreementThe complaint also alleges that the Respondent violat-ed Section 8(a)(5) by unilaterally rescinding the collec-tive-bargaining agreementof 15 November 1984 A de-certification petitionwas filed by the employees of Re-spondentThe General Counsel argues, correctly, thatthe valid and binding collective-bargaining agreement isa "contract bar" to the decertification petition and anychallenge to the union majority.Thusthe unilateral reci-sion by Respondent on 13 December 1984 of the agree-ment is a violation of Section 8(a)(5) of the Act.A further allegation contained in the complaint allegedthat the Respondent dealt directly with the employeesabout a pay raise and informed them of a pending payincrease thus bypassing the Union, and also, about 1 Feb-ruary 1985, by implementing such increases, all withoutnegotiatingwith the Union as the existing contract re-quiredAbout 25 January 1985 Plant Manager Werner Um-landt helda meetingwith employees. Thiswas a meetingforRespondent'semployees to go over general prob-lems.Umlandt announced at the meeting that the Re-spondent would give all employees a 3-percent wage in-creaseto be effective 1 February 1985 Thiswas not amerit raise because all received it and it was of the sameamount to each employeeThiswage increase was likeno prior increase given by the Company Its prior in-crease in wages was for "merit" allowed by the terms ofthe existing contract It is an across-the-board raise,which was given here without notice to the Union or op-portunity to bargain on the matter, and Respondent hasviolated Section 8(a)(5) and(1) as well. WASHINGTON STAIR &IRON WORKSThe complaintalsoallegesaviolationof Section8(a)(5) and(1) in that on or about 25 January 1985, con-trary to section 8(22) of the collective-bargaining agree-ment,Respondent promulgated a policy forbiddingaccess by union agents to its facility. The collective-bar-gaining agreementprovides as follows.An authorized representative of the union shall bepermitted to visit the office of the company at allreasonable hours and after notifying a representativeof the Company, designated by it for such purpose,willbe permitted to visit the Company's shopduringworking hours to investigate any mattercovered bythis agreement,but it shall in no wayinterfere with the progress of the work.Previously it was determined that the collective-bar-gaining agreementiscurrently binding on the parties,therefore any rule of the Company to the contrary is aviolation of Section 8(a)(5) and (1).V DISCUSSIONAND CONCLUSIONThe Respondent has raised the issue of the validity ofthe collective-bargaining agreementand its binding effecton the parties. The General Counsel correctly arguesthat, if valid, the collective-bargaining agreement be-tween thepartiesbecomes a "contract bar" to any decer-tification petition or an attack on the union majority. TheBoard in "General Counsel's Request For Special Per-mission To Appeal" ruled the contract valid and bind-ing.2The question of the validity of the collective-bargain-ing agreementis resolved by ruling of the Board.The resolution by the Board of thisissuerequires thatthe action of Respondent be evaluated and interpreted inconsideration of the collective-bargaining agreement ineffect at the time.The act of attempting to rescind the agreement, whichthe Board has ruled is valid, is, standing alone, a viola-tion of Section 8(a)(1) and (5).The validity of the agreement of 15 November 1984,characterized as a "settlement agreement" incorporatedallunchanged provisions of the most recently expiredcollective-bargaining agreement,bore the uncontradictedsignatureof the executivemanagerand plant manager,and constituted full compliance with any demand for a571"written documentation."Thus,paragraph311 of thecomplaint is unproven,and shall be dismissedDealing directly with the employees on matters cov-ered by a collective-bargaining agreement is a violationof Section 8(a)(5) and(1).Umlandt held a meeting withemployees to discuss production at the plant.He toldthem about the pending increase in wages Subsequentlyan increase in wages was granted"across-the-board" at 3percentRespondent'sattempt to characterize this as amerit raise allowedby the collective-bargaining agree-ment was not compelling, and I find it was not a meritraise, but an unplanned raise, a matter about which theUnion was entitled to notice and to an opportunity to ne-gotiateThe directdealing with the employees on thissubject is a violation of Section 8(a)(5) and(1)of theActThe collective-bargaining agreement of 15 November1984 provided,among other things, for"plant visitors."The plant visitors were contemplated to be union repre-sentatives,and the Company promulgation of contraryrules without union participation is a violation of Section8(a)(5) and(1) of the ActTHE REMEDYHaving found that the Respondent violated the Act inseveral ways, especially Section 8(a)(5) and (1), (a) with-drawing recognition of the Union as the exclusive collec-tive-bargaining representative of its employees within theappropriate bargaining unit and thus refusing to bargainwith the Union, (b) promising a wage increase to saidemployees, (c) granting a wage increase to said employ-ees,and (d) prohibiting access to the employees inaccord with the contract, the Respondent will be or-dered to cease and desist from interfering with, restrain-ing,or coercing its employees in any like or relatedmanner with respect to their rights guaranteed to themby Section 7 of the Act. Respondent shall be further or-dered to affirmatively recognize and, upon request, bar-gaincollectively with the Union as the exclusive bargain-ing representative of the employees in the appropriateunit and, if an understanding is reached, to embody suchunderstanding in a signed agreement and to post at its fa-cility copies of the attached notice all pursuant to theorderCONCLUSIONS OF LAW2General Counsel filed a request for special permission to appeal theadministrative law judge's ruling permitting respondent to present,through an extended offer of proof its entire position regarding the valid-ityof the collective-bargainingagreement of 15 Nos ember 1984 Re-spondent filed opposition to General Counsels special appealHavingduly considered the matter, and noting that Respondent's contentions re-garding the validity of the collective-bargaining agreement and the needfor a hearing on this issue have already been considered by the Board ina request for review in 5-RC-874, and in connection with Respondent'sprevious request for special permission to appeal the judge's quashing ofRespondent's subpoena, the Board is of the opinion that all matters thatRespondent seeks to present through its entendedoffer of proof havebeen or could have been presented earlier, and that the offer of proof inthe format permitted by the administrative law judge will serve only tounnecessarily delay processing of the instant case Accordingly, the ad-ministrative law judge is reversed and the judge is directed to excludethe evidence that Respondent seeks to present in the form of an extendedoffer of proof By direction of the Board1Washington Stair and Iron Works, Inc is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2) and (6) of the Act.2. International Association of Bridge, Structural andOrnamental Ironworkers, Shopmen's Local Union No.486, AFL-CIO is a labor organization within the mean-ing of Section 2(5) of the Act.3The Respondent has withdrawn recognition of theUnion as the exclusive representative of its employees inviolation of the collective-bargaining agreement of 15November 1984 and thus of Section 8(a)(5) and (1) of theAct.4.The Respondent promised wage increases to its em-ployees without notifying the Union, in violation of the 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcollective-bargaining agreement of 15 November 1984,and thus violated Section 8(a)(5) and(1) of the Act.5.TheRespondent granted an increase in wages to itsemployees without notice thereof to the Union,in viola-tion of the collective-bargaining agreement of 15 Novem-ber 1984,and thus violated Section 8(a)(5) and(1) of theAct.6.The Respondent promulgated a "no access" rule,which had the effect "no access"to the plant by unioncollective-bargaining agreement of 15 November 1984,and thus violated Section 8(a)(5) and (1) of the Act.[Recommended Order omitted from publication.]